 



Exhibit 10.14
(HARRIS STRATEX LOGO) [g05194g0519407.gif]
Mr. Guy M. Campbell
2002 Castalia Dr.
Cary, NC 27513

      Re:   Employment Agreement

Dear Guy:
     This letter agreement sets forth the terms of your employment with Harris
Stratex Networks, Inc. (the “Company”), as well as our understanding with
respect to any termination of that employment relationship. This Agreement will
become effective on your first day of employment with the Company, which we
anticipate will be January 27, 2007.
     1. Position and Duties. You will be employed by the Company as its
President & Chief Executive Officer, reporting to the Company’s Board of
Directors (the “Board”). This position will be based at our corporate
headquarters in Morrisville, North Carolina. You accept employment with the
Company on the terms and conditions set forth in this Agreement, and you agree
to devote your full business time, energy and skill to your duties at the
Company. Your primary responsibilities will be to assume the top leadership of
the Company, direct the organization to ensure the attainment of revenue and
profit goals, drive optimal return on invested capital, and grow shareholder
value.
     2. Term of Employment. Your employment with the Company is for no specified
term, and may be terminated by you or the Company at any time, with or without
cause, subject to the provisions of Paragraphs 4 and 5 below.
     3. Compensation. You will be compensated by the Company for your services
as follows:
          (a) Salary: You will be paid a monthly base salary of $41,667
($500,000 per year), less applicable withholding, in accordance with the
Company’s normal payroll procedures. In conjunction with your annual performance
review, which will occur at or about the start of each fiscal year (currently
July 1), your base salary will be reviewed by the Board, and may be subject to
adjustment based upon various factors including, but not limited to, your
performance and the Company’s profitability. Any adjustment to your salary shall
be made by the Board in its sole discretion.
          (b) Annual Incentive Plan: Subject to the Board’s approval of such a
plan for Company employees you will be eligible to participate in the Company’s
Annual Incentive Plan (“AIP”), with an initial target annual bonus of 100% of
your annual base salary.

 



--------------------------------------------------------------------------------



 



          (c) Long Term Incentive Plan: You will be entitled to participate in
the Company’s initial (associated with the formation of the Company) LTIP
program in the form which is approved by the Board for Executive Officers and
with a target value you of at least $950,000 for fiscal 2007 and 2008, with the
amount pro-rated for the partial fiscal year 2007. After fiscal year 2008, the
target value under the LTIP program will be established on a per-fiscal year
basis.
          (d) Benefits: You will have the right, on the same basis as other
employees of the Company, to participate in and to receive benefits under any
Company group medical, dental, life, disability or other group insurance plans,
as well as under the Company’s business expense reimbursement, educational
assistance, holiday, and other benefit plans and policies. You will also be
eligible to participate in the Company’s 401(k) plan, and, if implemented by the
Company, an enhanced contribution plan for highly compensated individuals.
          (e) Vacation: You will be credited with your unused paid vacation of
Harris on your first day of employment with the company. Once your employment
begins you will also accrue paid vacation at the rate of five weeks per year in
accordance with the Company’s vacation policy. However, the number of accrued
vacation hours at any one time shall not exceed 400 hours.
     4. Voluntary Termination. In the event that you voluntarily resign from
your employment with the Company (other than for Good Reason as defined in
Paragraphs 5(d) and 6(b)), or in the event that your employment terminates as a
result of your death, you will be entitled to no compensation or benefits from
the Company other than those earned under Paragraph 3 through the date of your
termination. You agree that if you voluntarily terminate your employment with
the Company for any reason, you will provide the Company with at least 10
business days’ written notice of your resignation. The Company shall have the
option, in its sole discretion, to make your resignation effective at any time
prior to the end of such notice period, provided the Company pays you an amount
equal to the base salary you would have earned through the end of the notice
period.
     5. Other Termination. Your employment may be terminated under the
circumstances set forth below.
          (a) Termination by Disability. If, by reason of any physical or mental
incapacity, you have been or will be prevented from performing your then-current
duties under this Agreement, with or without reasonable accommodation, for more
than six consecutive months, then, to the extent permitted by law, the Company
may terminate your employment without any advance notice. Upon such termination,
if you sign a general release of known and unknown claims in a form satisfactory
to the Company, the Company will provide you with the severance payments and
benefits described in Paragraph 5(c). Nothing in this paragraph shall affect
your rights under any applicable Company disability plan; provided, however,
that your severance payments will be offset by any disability income payments
received by you so that the total monthly severance and disability income
payments during your severance period shall not exceed your then-current base
salary.

2



--------------------------------------------------------------------------------



 



          (b) Termination for Cause or Death: The Company may terminate your
employment at any time for cause (as described below). If your employment is
terminated by the Company for cause, or if your employment terminates as a
result of your death, you shall be entitled to no compensation or benefits from
the Company other than those earned under Paragraph 3 through the date of your
termination. Provided, however, that if your employment terminates as a result
of your death, the Company will pay your estate the prorated portion of any
incentive bonus that you would have earned during the incentive bonus period in
which your employment terminates; such prorated bonus will be paid at the time
that such incentive bonuses are paid to other Company employees.
     For purposes of this Agreement, a termination “for cause” occurs if you are
terminated for any of the following reasons: (i) theft, dishonesty, misconduct
or falsification of any employment or Company records; (ii) improper disclosure
of the Company’s confidential or proprietary information; (iii) any action by
you which has a material detrimental effect on the Company’s reputation or
business; (iv) your refusal or inability to perform any assigned duties (other
than as a result of a disability) after written notice from the Company to you
of, and a reasonable opportunity to cure, such failure or inability; or (v) your
conviction (including any plea of guilty or no contest) for any criminal act
that impairs your ability to perform your duties under this Agreement.
          (c) Termination Without Cause: The Company may terminate your
employment without cause at any time. If your employment is terminated by the
Company without cause, and you sign a general release of known and unknown
claims in a form satisfactory to the Company, and you fully comply with your
obligations under Paragraphs 7, 8, and 10, you will receive the following
severance benefits:
               (i) severance payments at your final base salary rate for a
period of thirty (30) months following your termination; such payments will be
subject to applicable withholding and made in accordance with the Company’s
normal payroll practices;
               (ii) payment of the premiums necessary to continue your group
health insurance under COBRA (or to purchase other comparable health insurance
coverage on an individual basis if you are no longer eligible for COBRA
coverage) until (x) the date on which you reach the age of 65 or (y) the date on
which you are eligible to participate in another employer’s group health
insurance plan, whichever comes first;
               (iii) if you are terminated without cause the Company will pay
you the prorated portion of any incentive bonus that you would have earned, if
any, during the incentive bonus period in which your employment terminates (the
pro-ration shall be equal to the percentage of that bonus period that you are
actually employed by the Company), and such prorated bonus will be paid to you
at the time that such incentive bonuses are paid to other Company employees.
               (iv) with respect to any stock options or restricted stock
granted to you by the Company, you will cease vesting upon your termination
date; however, you will be entitled to purchase any vested shares of stock that
are subject to those options until the earlier of (x) thirty (30) months
following your termination date, or (y) the date on which the applicable

3



--------------------------------------------------------------------------------



 



option(s) or restricted stock expire(s); except as set forth in this
subparagraph, your Company stock options will continue to be subject to and
governed by the Plan and the applicable stock option agreements between you and
the Company;
               (v) outplacement assistance selected and paid for by the Company;
and
               (vi) Executive shall not be required to mitigate damages with
respect to the severance payments and benefits described in subparagraphs (i) —
(v) by seeking employment or otherwise, and there shall be no offset against
amounts due Executive under subparagraphs (i) — (v) on account of his subsequent
employment (except as provided in Paragraph 10).
          (d) Resignation for Good Reason: If you resign from your employment
with the Company for Good Reason (as defined in this paragraph), and such
resignation does not qualify as a Resignation for Good Reason Following a Change
of Control as set forth in subparagraph (e) below, and you sign a general
release of known and unknown claims in a form satisfactory to the Company, and
you fully comply with your obligations under Paragraphs 7, 8, and 10, you shall
receive the severance benefits described in Paragraph 5(c). For purposes of this
Paragraph, “Good Reason” means any of the following conditions, which
condition(s) remain in effect 60 days after written notice from you to the
Chairman of the Board of said condition(s):
               (i) a reduction in your base salary of 20% or more, other than a
reduction that is similarly applicable to a majority of the members of the
Company’s executive staff; or
               (ii) a material reduction in your employee benefits, other than a
reduction that is similarly applicable to a majority of the members of the
Company’s executive staff; or
               (iii) a material reduction in your responsibilities or authority
without your written consent; or
               (iv) a material breach by the Company of any material provision
of this Agreement;
               (v) the relocation of your main workplace without your
concurrence to a location that is more than 75 miles from the Company’s current
workplace in Morrisville, North Carolina; or
               (vi) any other acts or omissions by the Company that constitute
constructive discharge under federal or North Carolina law.
     The foregoing condition(s) shall not constitute “Good Reason” if you do not
provide the Chairman of the Board with the written notice described above within
45 days after you first become aware of the condition(s).

4



--------------------------------------------------------------------------------



 



          (e) Termination or Resignation For Good Reason Following a Change of
Control: If, within 18 months following any Change of Control (as defined
below), your employment is terminated by the Company without cause, or if you
resign from your employment with the Company for Good Reason Following a Change
of Control (as defined below), and you sign a general release of known and
unknown claims in a form satisfactory to the Company, and you fully comply with
your obligations under Paragraphs 7, 8, and 10, you shall receive the severance
benefits described in Paragraph 5(c); provided, that the time periods set forth
in subparagraphs 5(c)(i), and (iv)(x) shall each be increased by an additional
twelve (12) months. In addition you shall receive a payment equal to the greater
of (i) the average of the annual incentive bonus payments received by you, if
any, for the previous three years, or (ii) your target incentive bonus for the
year in which your employment terminates. Such payment will be made to you
within 15 days following the date on which the general release of claims
described above becomes effective. The Company will also accelerate the vesting
of all unvested stock options granted to you by the Company such that all of
your Company stock options will be fully vested as of the date of your
termination/resignation.
     6. Change of Control/Good Reason.
          (a) For purposes of this Agreement, a “Change of Control” of the
Company shall mean:
               (i) any merger, consolidation, share exchange or Acquisition,
unless immediately following such merger, consolidation, share exchange or
Acquisition of at least 50% of the total voting power (in respect of the
election of directors, or similar officials in the case of an entity other than
a corporation) of (i) the entity resulting from such merger, consolidation or
share exchange, or the entity which has acquired all or substantially all of the
assets of the Company (in the case of an asset sale that satisfies the criteria
of an Acquisition) (in either case, the “Surviving Entity”), or (ii) if
applicable, the ultimate parent entity that directly or indirectly has
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 50% or more of the total voting power (in respect of the
election of directors, or similar officials in the case of an entity other than
a corporation) of the Surviving Entity (the “Parent Entity”) is represented by
Company securities that were outstanding immediately prior to such merger,
consolidation, share exchange or Acquisition (or, if applicable, is represented
by shares into which such Company securities were converted pursuant to such
merger, consolidation, share exchange or Acquisition), or
               (ii) any person or group of persons (within the meaning of
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended and in
effect from time to time) directly or indirectly acquires beneficial ownership
(determined pursuant to Securities and Exchange Commission Rule 13d-3
promulgated under the said Exchange Act) of securities possessing more than 30%
of the total combined voting power of the Company’s outstanding securities
pursuant to a tender or exchange offer made directly to the Company’s
stockholders that the Board does not recommend such stockholders accept, other
than (i) Harris if it beneficially owns more than 50% of such total voting power
immediately prior to such acquisition, (ii) the Company or an Affiliate who is
an Affiliate immediately prior to such acquisition, (iii) an employee benefit
plan of the Company or any of its Affiliates, (iv) a trustee or other fiduciary
holding securities under an employee benefit plan of the Company or any of its

5



--------------------------------------------------------------------------------



 



Affiliates, or (v) an underwriter temporarily holding securities pursuant to an
offering of such securities or
               (iii) over a period of 36 consecutive months or less, there is a
change in the composition of the Board such that a majority of the Board members
(rounded up to the next whole number, if a fraction) ceases, by reason of one or
more proxy contests for the election of Board members, to be composed of
individuals each of whom meet one of the following criteria: (i) have been a
Board member continuously since the adoption of this Plan or the beginning of
such 36 month period, (ii) have been appointed by Harris Corporation, or
(iii) have been elected or nominated during such 36 month period by at least a
majority of the Board members that (x) belong to the same class of director as
such Board member and (y) satisfied the criteria of this subsection (c) when
they were elected or nominated, or
               (iv) a majority of the Board determines that a Change of Control
has occurred.
               (v) the complete liquidation or dissolution of the Company;
For the purposes of this Agreement, the terms “Continuing Directors,” “Corporate
Transaction,” “Affiliate” and “Associate” shall have the meanings ascribed to
such terms in the Plan.
          (b) For purposes of this Agreement, “Good Reason Following a Change of
Control” means any of the following conditions, which condition(s) remain in
effect 60 days after written notice from you to the Chairman of the Board of
said condition(s):
               (i) a material and adverse change in your position, duties or
responsibilities for the Company, as measured against your position, duties or
responsibilities immediately prior to the Change of Control; or
               (ii) a reduction in your base salary as measured against your
base salary immediately prior to the Change in Control; or
               (iii) a material reduction in your employee benefits, other than
a reduction that is similarly applicable to a majority of the members of the
Company’s executive staff;
               (iv) the relocation of the Company’s workplace to a location that
is more than 75 miles from the Company’s current workplace in Morrisville, North
Carolina; or
               (v) any other acts or omissions by the Company that constitute
constructive discharge under federal or North Carolina law.
The foregoing condition(s) shall not constitute “Good Reason Following a Change
of Control” if you do not provide the Chairman of the Board with the written
notice described above within 45 days after you first become aware of the
condition(s).

6



--------------------------------------------------------------------------------



 



     7. Confidential and Proprietary Information: As a condition of your
employment, you agree to sign and abide by the Company’s standard form of
employee proprietary information/confidentiality/assignment of inventions
agreement.
     8. Termination Obligations.
          (a) You agree that all property, including, without limitation, all
equipment, proprietary information, documents, books, records, reports, notes,
contracts, lists, computer disks (and other computer-generated files and data),
and copies thereof, created on any medium and furnished to, obtained by, or
prepared by you in the course of or incident to your employment, belongs to the
Company and shall be returned to the Company promptly upon any termination of
your employment.
          (b) Upon your termination for any reason, and as a condition of your
receipt of any severance benefits hereunder, you will promptly resign in writing
from all offices and directorships then held with the Company or any affiliate
of the Company.
          (c) Following the termination of your employment with the Company for
any reason, you shall fully cooperate with the Company in all matters relating
to the winding up of pending work on behalf of the Company and the orderly
transfer of work to other employees of the Company. For three years after the
termination of your employment with the Company, you shall also cooperate in the
defense of any action brought by any third party against the Company.
     9. Limitation of Payments and Benefits.
          To the extent that any of the payments and benefits provided for in
this Agreement or otherwise payable to you (the “Payments”) constitute
“parachute payments” within the meaning of Section 280G of the Internal Revenue
Code of 1986, as amended (the “Code”), the amount of such Payments shall be
either:
          (a) the full amount of the Payments, or
          (b) a reduced amount that would result in no portion of the Payments
being subject to the excise tax imposed pursuant to Section 4999 of the Code
(the “Excise Tax”), whichever of the foregoing amounts, taking into account the
applicable federal, state and local income taxes and the Excise Tax, results in
the receipt by you, on an after-tax basis, of the greatest amount of benefit. In
the event that any Excise Tax is imposed on the Payments, you will be fully
responsible for the payment of any and all Excise Tax, and the Company will not
be obligated to pay all or any portion of any Excise Tax.
     10. Other Activities. In order to protect the Company’s valuable
proprietary information, you agree that during your employment and for a period
of eighteen (18) months following the termination of your employment with the
Company for any reason, you will not, as a compensated or uncompensated officer,
director, consultant, advisor, partner, joint venturer, investor, independent
contractor, employee or otherwise, provide to any person or entity in
competition with the Company any labor, services, advice or assistance regarding
the design, manufacture, distribution (directly or indirectly), or integration
of any digital microwave products substantially similar to current Company
products in form, fit, or function and used in

7



--------------------------------------------------------------------------------



 



terrestrial microwave point-to-point telecommunications networks anywhere in the
world. You acknowledge and agree that the restrictions contained in the
preceding sentence are reasonable and necessary, as there is a significant risk
that your provision of such labor, services, advice or assistance to a
competitor could result in the disclosure of the Company’s proprietary
information. You further acknowledge and agree that the restrictions contained
in this paragraph will not preclude you from engaging in any trade, business or
profession that you are qualified to engage in. In the event of your breach of
this Paragraph, the Company shall not be obligated to provide you with any
further severance payments or benefits subsequent to such breach.
     11. Dispute Resolution. The parties agree that any suit, action, or
proceeding arising out of or relating to this Agreement, the parties’ employment
relationship, or the termination of that relationship for any reason, shall be
brought in the United States District Court for the Middle District of North
Carolina (or should such court lack jurisdiction to hear such action, suit or
proceeding, in North Carolina Superior Court for the County of Durham) and that
the parties shall submit to the jurisdiction of such court. The parties
irrevocably waive, to the fullest extent permitted by law, any objection they
may have to the laying of venue for any such suit, action or proceeding brought
in such court. If any one or more provisions of this Paragraph 11 shall for any
reason be held invalid or unenforceable, it is the specific intent of the
parties that such provisions shall be modified to the minimum extent necessary
to make it or its application valid and enforceable.
     12. Compliance With Section 409A. Notwithstanding any inconsistent
provision of this Agreement, to the extent the Company determines in good faith
that (a) one or more of the payments or benefits you would receive pursuant to
this Agreement in connection with your termination of employment would
constitute deferred compensation subject to the rules of Section 409A of the
Code, and (b) you are a “specified employee” under Section 409A, then only to
the extent required to avoid your incurrence of any additional tax or interest
under Section 409A of the Code, such payment or benefit will be delayed until
the date which is six (6) months after your “separation from service” within the
meaning of Section 409A. Any payments or benefits that would have been payable
but are delayed under the previous sentence shall be payable at that time. You
and the Company agree to negotiate in good faith to reform any provisions of
this Agreement to maintain to the maximum extent practicable the original intent
of the applicable provisions without violating the provisions of Section 409A of
the Code, if the Company deems such reformation necessary or advisable in order
to avoid the incurrence of any such additional tax, interest and/or penalties
under Section 409A. Such reformation shall not result in a reduction of the
aggregate amount of payments or benefits provided to you under this Agreement.
     13. Severability. If any provision of this Agreement is deemed invalid,
illegal or unenforceable, such provision shall be modified so as to make it
valid, legal and enforceable, and the validity, legality and enforceability of
the remaining provisions of this Agreement shall not in any way be affected.
     14. Applicable Withholding. All salary, bonus, severance and other payments
identified in this Agreement are subject to applicable withholding by the
Company.

8



--------------------------------------------------------------------------------



 



     15. Assignment. In view of the personal nature of the services to be
performed under this Agreement by you, you cannot assign or transfer any of your
obligations under this Agreement.
     16. Entire Agreement. This Agreement and the agreements referred to above
constitute the entire agreement between you and the Company regarding the terms
and conditions of your employment, and they supersede all prior negotiations,
representations or agreements between you and the Company regarding your
employment, whether written or oral. This Agreement sets forth our entire
agreement regarding the Company’s obligation to provide you with severance
benefits upon any termination of your employment, and you shall not be entitled
to receive any other severance benefits from the Company pursuant to any Company
severance plan, policy or practice.
     17. Governing Law. This Agreement shall be governed by and construed in
accordance with the law of the State of North Carolina.
     18. Modification. This Agreement may only be modified or amended by a
supplemental written agreement signed by you and an authorized representative of
the Board.
     Guy, we look forward to having you join us at Harris Stratex Networks, Inc.
Please sign and date this letter on the spaces provided below to acknowledge
your acceptance of the terms of this Agreement.
Sincerely,
Harris Stratex Networks, Inc.

                By:   /s/ Charles D. Kissner        Charles D. Kissner      
Chairman of the Board       

     I agree to and accept employment with Harris Stratex Networks, Inc. on the
terms and conditions set forth in this Agreement.

                   
Date: January 26, 2007 
  /s/ Guy M. Campbell
 
Guy M. Campbell     

9